On Application for Rehearing.
PER CURIAM.
A reconsideration of our ruling on an application for a rehearing has failed to convince us that we erred in sustaining' exceptions of no right of action and of the want or lack of authority in the president of the plaintiff Board to institute this action.
We are convinced, however, that these exceptions were dilatory in character and that plaintiff merely failed to establish by legal and competent evidence that the president of the plaintiff Board was legally authorized to institute and prosecute this action. Our decree, therefore, was in error in dismissing .plaintiff’s action. This cause should have been remanded so as to permit .plaintiff to -establish by legal and competent evidence, if it can,.the aforesaid requisite authority in the president of plaintiff Board. Accordingly, our decree will be so amended and corrected.
Therefore, that portion of our former decree dismissing plaintiff’s action is hereby annulled, avoided, reversed and set aside, and, conformably to the views herein expressed, this cause is remanded to the Honorable the Fourth Judicial District Court in and for the Parish of Morehouse, State of Louisiana, for further proceedings in accordance with law.
The motion for a rehearing is accordingly denied.